DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2019 and 02/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “learning unit” and “reward function generation unit” in claims 7-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 recites “the method”, Line 13 recites “the setting data”, and Lines 13-14 recite “the partial reward function”, which Examiner suggests amending to “the reward function generation method”, “the plurality of setting data”, and “the one partial reward function”, respectively, in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 3 recites “the setting data” and Lines 21, 26, 31, 34, and 37 recite “the basis” which Examiner suggests amending to “the plurality of setting data” and “a basis”, respectively.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 8 and 12 recite “the basis”, Lines 8-9 recite “result of the evaluation”, and Lines 9 and 12-13 recite “the partial reward function identified” which Examiner suggests amending the limitations to “a basis”, “result of the evaluating”, and “the identified partial reward function”, respectively.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 7 recites “the basis” and “the setting data”, which Examiner suggests amending to “a basis” and “the plurality of setting data”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 4 and Line 13 recite “the setting data”, Line 11 recites “first sort order that is order”, Line 12 and Lines 15-16 recites “the partial reward functions”, Line 12 and Line 16 recite “the basis”, and Lines 14-15 recite “second sort order that is order”, which Examiner suggests amending to “the plurality of setting data”, “a first sort order that is an order”, “the plurality of partial reward functions”, “a basis”, and “a second sort order that is an order”, respectively.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 3 recites “the setting data” which Examiner suggests amending to “the plurality of setting data” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 14-15 recite “the setting data” which Examiner suggests amending to “the plurality of setting data” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 2 recites “the setting data” and Lines 20-21, 26, 30, 32, and 35 recite “the basis” which Examiner suggests amending to “the plurality of setting data” and “a basis”, respectively.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 12 and 14 recite “the basis” and Lines 13 and 15-16 recite “the partial reward function identified” which Examiner suggests amending the limitations to “a basis” and “the identified partial reward function”, respectively.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 7 recites “the basis” and “the setting data”, which Examiner suggests amending to “a basis” and “the plurality of setting data”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 4 and Line 12 recite “the setting data”, Line 10 recites “first sort order that is order”, Lines 10-11 and Lines 14-15 recite “the partial reward functions”, Line 11 and Line 15 recite “the basis”, and Lines 13-14 recite “second sort order that is order”, which Examiner suggests amending to “the plurality of setting data”, “a first sort order that is an order”, “the plurality of partial reward functions”, “a basis”, and “a second sort order that is an order”, respectively.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 4 recites “the setting data” which Examiner suggests amending to “the plurality of setting data” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the partial reward functions" in Line 16.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of partial reward functions, only one partial reward function.  Examiner suggests amending to “partial reward functions” (deleting “the”), and has interpreted the limitation as such.
Claim 2 recites the limitations "the type of the function" in Line 27, “the function” in Line 31 and Line 38, and “the partial reward function” in Line 37.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which type of function is being referred to (since Line 12 and Line 24 both recite “a type of a function”), which function is being referred to (since there are recitations of a reward function, one partial reward function, partial reward functions, a function having a parameter related to the key performance indicator) and which partial reward function is being referred to (since claim 1 recites the one partial reward function and also a plurality of partial reward functions).  Examiner suggests clarifying each of the limitations and suggests amending the limitation “a type of a function” in Line 12 to “a type of a specific function”, the limitation “a type of a function” in Line 24 to “the type of the specific function”, the limitation in Line 27 to “the type of the specific function”, the limitations in Line 31 and Line 38 to “the specific function”, and the limitation in Line 37 to “the one partial reward function”.
Claim 3 recites the limitation "the partial reward function to be corrected" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a partial reward function to be corrected.  Examiner suggests amending to “a partial reward function to be corrected” and has interpreted the limitation as such.
Claim 4 depends on claim 3 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 5 recites the limitations "the partial reward function" in Lines 3 and 14 and “the partial reward function of which the first sort order and the second sort order are different” in Lines 18-19.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which partial reward function is being referred to (since the earlier claims already disclose one partial reward function, a plurality of partial reward functions, and a partial reward function to be corrected) and there is no earlier mention of a partial reward function of which the first sort order and the second sort order are different.  Examiner suggests amending the limitations in Lines 3 and 14 to “the one partial reward function” and the limitation in Lines 18-19 to “a partial reward function of which the first sort order and the second sort order are different”, and has interpreted the limitations as such.
Claim 6 recites the limitation "the partial reward function" in Line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which partial reward function is being referred to, the one partial reward function, one of the plurality of partial reward functions, the partial reward function to be corrected, or the partial reward function of which the first sort order and the second sort order are different.  Examiner suggests amending to “the partial reward function to be corrected” and has interpreted the limitation as such.
Claim 7 recites the limitations "the partial reward functions" in Lines 16-17 and “the reward function” in Line 17.  There is insufficient antecedent basis for these limitations in the claim as there is no earlier mention of partial reward functions, only one partial reward function, and it is unclear as to whether the reward function recited in Line 17 is the same as the reward function recited in Line 8 or Lines 11-12.  Examiner suggests amending the limitation in Lines 16-17 to “partial reward functions” (deleting “the”) and the limitation “a reward function” in Lines 11-12 to “the reward function”, and has interpreted the limitations as such.
Claim 8 recites the limitations "the type of the function" in Line 27, “the function” in Line 30 and Line 36, and “the partial reward function” in Line 35.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which type of function is being referred to (since Lines 11-12 and Line 24 both recite “a type of a function”), which function is being referred to (since there are recitations of a reward function, one partial reward function, partial reward functions, a function having a parameter related to the key performance indicator) and which partial reward function is being referred to (since claim 7 recites the one partial reward function and also a plurality of partial reward functions).  Examiner suggests clarifying each of the limitations and suggests amending the limitation “a type of a function” in Lines 11-12 to “a type of a specific function”, the limitation “a type of a function” in Line 24 to “the type of the specific function”, the limitation in Line 27 to “the type of the specific function”, the limitations in Line 30 and Line 36 to “the specific function”, and the limitation in Line 35 to “the one partial reward function”.
Claim 9 recites the limitation "the partial reward function to be corrected" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a partial reward function to be corrected.  Examiner suggests amending to “a partial reward function to be corrected” and has interpreted the limitation as such.
Claim 10 depends on claim 9 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 11 recites the limitations "the partial reward function" in Lines 3 and 13 and “the partial reward function of which the first sort order and the second sort order are different” in Lines 17-18.  There is insufficient antecedent basis for these limitations in the claim as it is unclear as to which partial reward function is being referred to (since the earlier claims already disclose one partial reward function, a plurality of partial reward functions, and a partial reward function to be corrected) and there is no earlier mention of a partial reward function of which the first sort order and the second sort order are different.  Examiner suggests amending the limitations in Lines 3 and 13 to “the one partial reward function” and the limitation in Lines 17-18 to “a partial reward function of which the first sort order and the second sort order are different”, and has interpreted the limitations as such.
Claim 12 recites the limitation "the partial reward function" in Line 5.  There is insufficient antecedent basis for this limitation in the claim as it is unclear as to which partial reward function is being referred to, the one partial reward function, one of the plurality of partial reward functions, the partial reward function to be corrected, or the partial reward function of which the first sort order and the second sort order are different.  Examiner suggests amending to “the partial reward function to be corrected” and has interpreted the limitation as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margineantu et al. (US 8,756,177).
With regards to claim 7, Margineantu et al. discloses a computer system comprising a plurality of computers, 
the plurality of computers each including a processor, a memory connected to the processor, and a network interface connected to the processor (Col. 7 lines 10-40, “set of one or more processors” “memory” “communications unit”), 
the computer system including a learning unit that executes reinforcement learning, and a reward function generation unit that generates a reward function for calculating a reward in the reinforcement learning (Col. 1 lines 31-36, Col. 4 lines 2-6 and 23-25 and 42-46, Col. 5 lines 30-67, Col. 6 lines 1-11 and 16-17, Col. 7 lines 10-19, Fig. 5B, “Cost/Reward functions” “learning” “processor”), wherein 
the reward function generation unit (Col. 7 lines 10-19, “processor”), when accepting input of an instruction to generate a reward function including a plurality of setting data that is information regarding a key performance indicator (Col. 5 lines 30-67, Col. 6 lines 1-11, Fig. 5B, “linear program” “cost-to-go function”), generates one partial reward function for one of the setting data (Col. 6 lines 1-11, “αkϕk”), 
generates a linear combination of a plurality of the partial reward functions as the reward function (Col. 5 lines 30-67, Col. 6 lines 1-11, “cost-to-go function” “                        
                             
                            
                                
                                    ∑
                                    
                                        
                                            
                                                k
                                            
                                            
                                                '
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            φ
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                    ” ), and 
outputs, to the learning unit, information regarding the reward function generated (Col. 1 lines 47-56, Col. 5 lines 30-31, Col. 6 lines 16-38, “based on the derived incentives”).
With regards to claim 1, it recites the functions of the apparatus of claim 7 as a process.  Thus, the analysis in rejecting claim 7 is equally applicable to claim 1.
Allowable Subject Matter
Claims 2-6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 2 and 8, the closest prior art Margineantu et al. (US 8,756,177) discloses generating a partial reward function based on a function and a coefficient, however, there is no mention of generating the partial reward function based on a function having a parameter related to the key performance indicator as a variable based on a type of the function identified and definition information on the key performance indicator, a scale factor, and a weight as is disclosed in the claim.
With regards to claims 3-6, they are dependent on claim 2.
With regards to claims 9-12, they are dependent on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662